Citation Nr: 1629641	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss, a disability rating in excess of 10 percent from October 6, 2014, to January 7, 2016, and a disability rating in excess of 40 percent on and after January 8, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This matter was remanded in November 2015.

The Board notes that in a March 2015 rating decision, the RO granted an increased disability rating of 10 percent effective October 6, 2014, and in a March 2016 rating decision granted an increased disability rating of 40 percent effective January 8, 2016.  Because the increased disability ratings assigned are not the maximum ratings available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to an increased disability rating for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to an increased disability rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In an April 2016 statement, the Veteran indicated that he wished to withdraw the appeal of his claim for entitlement to an increased disability rating for bilateral hearing loss.  Thus, this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to an increased disability rating for bilateral hearing loss is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


